1. Where a motion for new trial contains only the general grounds, and the record discloses that the evidence for the State, if credible, was sufficient to support the verdict, the jury being the judges of the weight of the evidence, this court can not disturb the judgment of the trial court.  Puckett v. State, 159 230 (125 S.E. 208); Hudgins v.  State, 2 Ga. 173 (5). "The law allows [the trial judge] to refuse or grant new trials in the exercise of a legal discretion, but it does not give this court any discretion in the matter. It can only grant new trials where errors of law have been committed, or when the trial judge has abused his discretion in refusing a new trial." Smith v. State, 91 Ga. 188 (17 S.E. 68).
2. The judge having approved the verdict, we can not, in the light of all the evidence, say that he abused his discretion in overruling the motion for new trial.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                        DECIDED DECEMBER 5, 1945.